Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Election/Restrictions
Applicant's election with traverse of the restriction issued 17 May 2021 in the reply filed on 14 July 2021 is acknowledged.  The traversal is on the ground(s) that the currently amended claims possess unity of the invention.  This is not found persuasive because restriction is not a moving target, but must be assessed at or before the time searching begins. See MPEP 1850 teaching the determination of unity of the invention a priori, before a search is conducted, or a posteriori, after searching has begun. Unity of the Invention has already been assessed and searching has already taken place. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim interpretation 
Any limitation in the present application that claims receiving material or fluid “from” another component or sends material “to” another component does not include receiving or sending the material directly from or directly to another component under broadest reasonable interpretation. 

Claim Objections
Claim 4 is objected to because of the following informalities:  It recites “wherein the feeder to discharge build material into the conveying fluid in a conduit of the first conveying system.” Presumably this should be “discharges.” Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, including dependent claims 2-8, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-4 and 7-8 recites “build material.” It is unclear if this is the same build material that was referred to in the third line of claim 1. For the purposes of this office action it will be assumed that it is. 

Claims 3 and 6 recite “the 3D object.” There is insufficient antecedent basis for this limitation. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US 20010045678 A1, cited in an IDS submitted 22 Oct 2018, hereinafter “Kubo”).

Regarding claim 1, Kubo teaches an operationally-removable material cartridge (applicant has not defined operationally removable in the specification, thus operationally removable will be interpreted as a system being able to operate with help of a removable cartridge; see Figs. 3a-3c showing reservoir 30 that is removable; [0070]-[0072]; see also Fig. 1), 
a first conveying system (shutoff plate 42),
a build-material applicator (blade 51) 
a build platform (molding stage 62) associated with a build enclosure (main body 61), 
and a second conveying system (the path the powder takes from arrow 70a). 


Regarding claim 5, Kubo teaches wherein the second conveying system comprises: 
a manifold (opening 70b); 
a motive component (driver 83 or motor 76); 
a separation system (mesh filter 98); and 
a vessel (powder reservoir 96).
Regarding the rest of the limitations in claim 1, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency. 

Regarding claim 6, Kubo teaches 
a printbar (22a-22d), 
a blower (air blower 77 circulates and blows gas). 
Regarding the rest of the limitations in claim 1, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al. (US 20170348771 A1, hereinafter Kawada).

Regarding claim 1, Kawada teaches 
a material cartridge (material tank 76; [0018])
a cartridge receiver (connection between material tank 76 and duct top 72)
a first conveying system (material replenishing unit 55 and the associated filters/lines),
a build-material applicator (blades 11fb and 11rb) 
a build platform (table 5) associated with a build enclosure (chamber 2), 
and a second conveying system (pathway down from 27b and 30c). 
Regarding the rest of the limitations in claim 1, as well as the functional limitations in the dependent claims, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency. 

Kawada teaches that the material tank 76 provides new powder material supplied to the material replenishing unit 55 ([0018]). Thus, it is implied that the material tank 76 is removable to provide new material, but this is not explicit. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to make the new material tank 76 removable. In order to provide new material you need to provide a new, full tank each time. Further, it has been held that making parts separable is within the purview of a person having ordinary skill in the art before the effective filing date. See MPEP 2144.04. 

Regarding claim 2, Kawada teaches 

a separator (filters 40a or 40b or sieve 43d; [0037])
a dispense vessel (intermediate duct 69). 

Regarding claim 3, Kawada teaches
a build platform (table 5) associated with a build enclosure (chamber 2); 
a cyclone separator (filters 40a or 40b; [0037]); 
a powder spreader (blades 11fb and 11rb); 
a blower (suction device 44 blows air out the other side; moving air revolves around pushing air and pulling air to create a stream; in Applicant's Fig. 5, 511 is the blower which is pulling air downstream of the build enclosure.  Stated differently, this 511 must be pulling air from the build enclosure, so while Applicant has termed it a blower, it is actually a vacuum).

Regarding claim 5, Kawada teaches wherein the second conveying system comprises: 
a manifold (chute 29); 
a motive component (suction device 44)
a separation system ((filters 40a or 40b or sieve 43d; [0037])); and 
a vessel (bucket 46 or vessel 43 or bucket 43b). 

Regarding claim 7, Kawada teaches wherein the material cartridge comprises 
a recycle material cartridge (material supply bucket 46, vessel 43, or impurity recovery bucket 43b), wherein the cartridge receiver comprises 

a new cartridge receiver (the port connecting 76 to the rest of the system).

Regarding claim 8, Kawada teaches: 
a new material vessel (main duct 82) to receive new material from the new material cartridge held by the new cartridge receiver; 
a first feeder (duct 69); 
a recycle material vessel (tank 48e or chute 29); and 
a second feeder (conduit from discharge port 46c). 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Elgar (US 20180281284 A1, hereinafter “Elgar”).  
Regarding claim 4, Kawada teaches 
a vessel (bucket 30; the vessel does not have to receive material directly from the from the material cartridge under BRI); 
a feeder (48a 48b or 41a 41b);
a conduit (any one of conduit lines connecting to exhaust ports 48a 48b) of the first conveying system, and wherein the build material comprises powder (the material worked upon does not limit an apparatus claim, see MPEP 2115); 
a reclaim vessel (vessel 43).

Kawada fails to teach a weight sensor or level sensor associated with a vessel. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kawada and Elgar. Elgar teaches that feedback data such as the sensed level will provide comprise information regarding a material level within and/or a material flux, which a person having ordinary skill in the art before the effective filing date would have found as desirable for more precise control and awareness of the additive manufacturing system. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Kubo. 
Kawada teaches a blower (suction device 44 blows air out the other side). 
Kawada fails to teach a printbar. 
In the same field of endeavor Kubo teaches that a powder circulation system may be employed with an inkjet or binder jetting system (see Fig. 1) having a printbar (nozzles 22a-22d). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kubo and Kawada. Kubo teaches that the automatic resin removal system eliminates the burden for a user to have to recirculate powder ([0107]), thus a person having ordinary skill in the art before the effective filing date would have found Kubo’s system desirable for those reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742